Title: [Diary entry: 15 April 1791]
From: Washington, George
To: 

Friday 15th. Having suffered very much by the dust yesterday and finding that parties of Horse, & a number of other Gentlemen were intendg. to attend me part of the way to day, I caused their enquiries respecting the time of my setting out, to be answered that, I should endeavor to do it before eight O’clock; but I did it a little after five, by which means I avoided the inconveniences abovementioned. I came twelve miles to breakfast, at one Jesse Lees, a tavern newly set up upon a small scale, and 15 miles farther to dinner and where I lodged, at the House of one Oliver, which is a good one for horses, and where there are tolerable clean beds. For want of proper stages I could go no farther. The road along wch. I travelled to day is through a level piney Country, until I came to Nottaway, on which there seems to be some good land. The rest is very poor & seems scarce of Water. Finding that the two horses wch. drew my baggage waggon were rather too light for the draught; and, (one of them especially) losing his flesh fast, I engaged two horses to be at this place this evening to carry it to the next stage 20 Miles off in the Morning, and sent them on led to be there ready for me.